DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on 08/06/2021 have been received and entered into the case record.
Claims 1-5 and 7-21 are pending in the application.
Claims 7 and 21 are amended.
Claims 1-5 and 15-10 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 7-14 and 21 are examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (2017. Journal of Biomechanics 65: 40–48) in view of Teng et al. (2015. Cell Physiol Biochem 37:2415-2424).
Regarding claim 7, Williams et al. teaches a method of culturing human bone marrow stem cells in a flow-stretch-flexure (FSF) bioreactor (i.e. a bioreactor that delivers dynamic flow conditions) (Abstract). This method aims to optimize in vitro vascular tissue growth by taking a biomimetic approach and utilizing pulsatile flow patterns from various heart valves to calculate the “sweet spot” of the 
Williams et al. does not teach collecting exosomes from the media. 
Teng et al. teaches that it is known in the art to obtain/isolate/collect exosomes from conditioned media from culturing bone marrow mesenchymal stem cell via ExoQuick-TC (p. 2416). Teng et al. teaches that MSC derived exosomes stimulate neovascularization and restrain the inflammation response, thus improving heart function after ischemic injury (Abstract).
It would have been obvious to collect the exosomes formed from the MSCs as taught by Teng et al. in the media generated by the method of culturing bone marrow stem cells in a FSF bioreactor taught by Williams et al. with a reasonable expectation of success. Exosomes are inherently made by culturing MSCs thus regarding the limitation of collecting specifically the IESCE, as the method steps are the same and known in the art, one of ordinary skill would obtain the IESCEs utilizing the currently taught method made obvious by Teng et al. and Williams et al. An artisan would be motivated to collect said exosomes from the conditioned media as the exosomes are known to improve heart function after ischemia injury and stimulate neovascularization via injection into the myocardium. (Teng et al.; Abstract).
Regarding claims 8 and 10, Williams et al. teaches that human BMSCs are utilized in the bioreactor (Abstract). These HBMSCs are human bone marrow mesenchymal stem cells (p.41).
Regarding claims 11 and 12, Williams et al. teaches that the bioreactor used comprises a pump and that the bioreactor delivers pulsatile flow (i.e. a pulsatile flow pump) (Figure 1, Abstract). The bioreactor cultured the stem cells under oscillatory flow conditions relevant to the cardiovascular system having an oscillatory shear index of 0.23 (i.e. about 2) (p. 46). Furthermore, Williams et al. discloses an OSI value of 0.18-0.23 as the “sweet spot” in the mechanical conditioning of tissue engineered heart valves grown from stem cell sources (Abstract, p. 44).
Therefore, the invention would have been obvious to one of ordinary skill in the art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (supra) in view of Teng et al. (supra) as applied to claims 7, 8, and 10-12 and in further view of Gallet et al. (2017. European Heart Journal 38: 201–211)
As discussed in the above 103 rejection, Williams et al. and Teng et al. make obvious a method of culturing human bone marrow stem cells in a flow-stretch-flexure (FSF) bioreactor (i.e. a bioreactor that delivers dynamic flow conditions) wherein the stem cells are cultured in media and the exosomes are collected via isolation from the culture media and injected into the myocardium. These references however, do not teach that cardiac stem cells are the stem cells utilized in the method of producing exosomes. 
Gallet et al. teaches cardiosphere derived cells (CDCs) (a cardiac stem cell as disclosed by the instant specification on pages 19-20) produce exosomes in culture media which can be isolated via filtration (p. 202). These exosomes are utilized to reduce scarring, attenuate adverse remodelling, and improve function in acute and chronic porcine myocardial infarction (Abstract). These exosomes are additionally injectable (p. 202).
It would be obvious to one of ordinary skill in the art to utilize stem cells such as CDCs as taught by Gallet et al. in place of the BMSCs cultured in the bioreactor to produce the collected exosomes as taught by Williams et al. and Teng et al. with a reasonable expectation of success. Both are stem cell types which yield injectable exosomes in culture media for the same purpose of regenerative cell therapy via injection into the myocardium. It would additionally be obvious that said exosomes would thereby be enhanced cell exosomes of the present invention as they would be subjected to the same bioreactor process to yield the IESCE of the present invention.
Therefore the invention would have been obvious to one of ordinary skill in the art.


s 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (supra) in view of Teng et al. (supra) as applied to claims 7, 8, and 10-12 and in further view of Ramaswamy et al. (2014. Journal of Biomedical Engineering 136: 121009-1-14)
As discussed in the above 103 rejection, Williams et al. and Teng et al. make obvious a method of culturing human bone marrow stem cells in a flow-stretch-flexure (FSF) bioreactor (i.e. a bioreactor that delivers dynamic flow conditions) wherein the stem cells are cultured in media and the exosomes are collected from the culture media. 
However, regarding claims 13, 14 and 21, although Williams et al. further teaches a scaffold in the bioreactor (p. 41), Williams et al. and Teng et al. do not teach a bio-scaffold made of PSIS or PGA-PLLA.
Ramaswamy et al. teaches a novel bioreactor for replicating hemodynamic conditions in order to develop a method of engineering tissue engineered heart valves (Abstract, p. 1). In utilizing this bioreactor in a pilot experiment, BMSCs are seeded onto PGA-PLLA blend non-woven scaffolds (p. 5).
It would be obvious to one of ordinary skill in the art to utilize a bio-scaffold of PGA-PLLA as taught by Ramaswamy et al. in the method of culturing BMSCs under flow conditions relevant to the cardiovascular system as taught by Williams et al. with a reasonable expectation of success. An artisan would be motivated to utilize the bio-scaffold of PGA-PLLA as the bioreactor utilized by Williams et al. is the novel bioreactor of Ramaswamy (Williams et al. p. 41, 47) and thus utilizing a PGA-PLLA bio-scaffold would be substituting known equivalent scaffolds for the same purpose of being utilized in the novel FSF bioreactor.
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments regarding the 102 and 103 rejections have been fully considered and are persuasive in regard to the amendments made of claim 7 as well as the limitation of collecting the IESCE’s not being addressed by the rejections citing Williams and Ramaswary.  Thus the rejections have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./               Examiner, Art Unit 1632